Citation Nr: 0901946	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-29 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1944 to 
August 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

When the veteran filed his appeal in September 2006, he did 
not indicate whether he wished to exercise his right to have 
a hearing before the Board.  In December 2008, a letter was 
sent to clarify whether the veteran wanted a hearing and, in 
January 2009, the veteran responded that he did not wish to 
appear at a hearing.

In August 2008, the veteran submitted additional evidence to 
the Board in the form of lay statements by the veteran's wife 
and daughter.  In an October 2008 informal hearing 
presentation, the veteran's representative waived review of 
the newly submitted evidence by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304(c) (2008).  Thus, the 
Board will consider such evidence in the adjudication of this 
appeal.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran does not have hearing loss that is attributable 
to his active military service.


CONCLUSION OF LAW

The veteran does not have hearing loss that is the result of 
disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through October 2005 and October 2006 
notice letters, the RO notified the veteran of the 
information and evidence needed to substantiate his claim.  
By the October 2006 letter, the RO provided the general 
criteria for assigning disability ratings and effective 
dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  Although the complete notice was not provided until 
after the RO initially adjudicated the veteran's claim, the 
claim was properly re-adjudicated in December 2006, which 
followed the October 2006 notice letter.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).

The Board also finds that the October 2005 and October 2006 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency and 
that the RO would make reasonable efforts to obtain relevant 
records not held by a Federal agency, such as from a state, 
private treatment provider, or an employer.  Additionally, 
the notice letters requested the veteran to submit medical 
evidence, opinions, statements, and treatment records 
regarding his disability.  Consequently, a remand of the 
service connection issue for further notification of how to 
substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records 
(SMRs) have been obtained and associated with the claims 
file.  The veteran's representative indicated that the 
veteran received treatment at the Great Lakes Naval Base 
prior to exiting service.  The available SMRs have already 
been requested and received, including those from the Great 
Lakes Naval Base.  The veteran identified the Battle Creek VA 
Medical Center (VAMC) as his post-service treatment provider 
and available records from that facility have been obtained.  
Additionally, in November 2006, the veteran was afforded a VA 
examination, the report of which is of record.  Thus, VA has 
properly assisted the veteran in obtaining any relevant 
evidence.

II. Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  In general, service 
connection requires: (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

In addition to the general provisions of service connection, 
certain chronic diseases, such as sensorineural hearing loss, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

A review of the veteran's treatment records from the Battle 
Creek VAMC reveals that the veteran suffers from hearing 
loss.  Treatment records from October 2005 indicate that the 
veteran has sensorineural hearing loss in the each ear.  
October 2005 is the earliest date such a diagnosis is 
documented in the record.  As mentioned in the introduction, 
in August 2008 the veteran submitted letters by his wife and 
daughter recalling observations of the veteran's hearing 
problems over a period of several years.  The statements 
relay personal observations and are, therefore, probative of 
the symptoms of the veteran's hearing loss during that time 
period.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. 
App. 465, 471 (1994).  However, as noted above, hearing 
acuity must meet the requirements of 38 C.F.R. § 3.385 in 
order to be considered hearing impairment for VA purposes.

In November 2006, the veteran underwent a VA audiological 
examination in connection with this claim.  The results of 
both the audiometric testing and speech recognition scores 
were sufficient to reflect hearing loss for VA purposes for 
both the right and left ear.  The examiner diagnosed the 
veteran with bilateral sensorineural hearing loss.  Thus, the 
Board finds that the veteran has a current disability:  
hearing loss.

In November 2005 and October 2006 statements, the veteran 
contends that he served as a gunner aboard the U.S.S. John S. 
Pillsbury and that the operation of the four-inch gun hurt 
his ears and caused lasting damage to his hearing.  The 
veteran also contends that he sought in-service treatment for 
his ears, but that there were no medical personnel stationed 
aboard the ship to address his concerns.  The veteran's 
service records indicate that the veteran completed armed 
guard school and served aboard several naval vessels, 
including the U.S.S. John S. Pillsbury, during World War II.  
At the same time, the veteran's SMRs do not contain evidence 
relating to treatment for hearing loss, or other ear 
problems, and the veteran's separation examination indicates 
normal hearing.  The veteran did not seek post-service 
treatment for hearing loss until the time of this claim.  
However, it is nonetheless plausible that the veteran was 
exposed to noise in service from guns on the ships on which 
he served.

The November 2006 VA examination was also conducted to 
determine whether the veteran's current hearing loss is 
attributable to his military service.  The examiner reviewed 
the claims file, interviewed the veteran, and examined the 
veteran's hearing acuity.  In the examination report, the 
examiner noted the veteran's history of possible noise 
exposure during his more than two years of active service.  
He also noted that the veteran was routinely exposed to noise 
in his post-service career as a railroad express truck driver 
between 1946 and 1953 and as a foreman at an aluminum 
fabrication plant between 1953 and 1988.  The examiner stated 
that the veteran's forty-two years of post-service 
occupational noise exposure was the most likely source of the 
veteran's hearing loss and that presbycusis significantly 
contributed to the present degree of hearing loss.  The 
examiner opined that it was less likely than not that the 
veteran's hearing loss was related to his military noise 
exposure or any event during military service.  Here, the VA 
examiner's opinion is probative and he provided a persuasive 
opinion wherein he did not relate the veteran's hearing loss 
to in-service noise exposure.  Without competent medical 
evidence attributing the current disability to active 
military service, service connection may not be awarded.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Additionally, the Board notes that there is no objective 
evidence that sensorineural hearing loss manifested itself to 
a compensable degree within one year of the veteran's 
separation from military service.  A diagnosis of 
sensorineural hearing loss was first documented in October 
2005 treatment records-fifty-nine years after service.  
Thus, service connection is not warranted for hearing loss on 
a presumptive basis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

The Board has considered the veteran's written contentions, 
as well as those of his representative, with regard to the 
veteran's claim of service connection.  Notably, the veteran 
argues that the in-service gun noise did indeed constitute 
acoustic trauma that resulted in hearing loss.  While the 
Board does not doubt the sincerity of his belief that his 
hearing loss is related to acoustic trauma during military 
service; as a lay person, without the appropriate medical 
training or expertise, he is not competent to provide a 
probative opinion on a medical matter such as the diagnosis 
or etiology of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the foregoing reasons, the Board finds that the claim of 
service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for hearing loss is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


